Bockes, J.
When this case was in the court of appeals (45 N. Y. 696) the question of estoppel was considered, based on the offer of proof as to what occurred between plaintiff’s intestate, John Mattoon and Henry P. Oooke, at the time of the purchase of the premises by the latter at sheriff’s sale, under judgment and *112execution against James Mattoon. The offer of proof was this: that John Mattoon was present at the sheriff’s sale, and stated publicly to bidders, and in the hearing of Cooke, the purchaser, that he (John) had no interest in the premises, that the entire title was in James, and whoever purchased at the sale would get good title.
The court held that this was competent evidence on the question of estoppel, and further, that if credited, and not rebutted or explained, “would require” a finding that it was made with a view to influence the action of bidders, hence would operate as an estoppel in favor of the purchaser and his grantees. Grover, J., said that he thought it “ a legitimate inference from this testimony offered,” that Cooke was induced to purchase by a reliance upon this statement.
On the second trial the evidence so decided by the court of appeals to be competent, was given and stood in the case unrebutted and unexplained for aught that appears, entirely credible. The deputy sheriff, who made the sale, testified that John Mattoon was present at the sale, as was also Cooke, the judgment creditor; that just before the sale he (John) said “his son James had a deed of the place; he had given him a deed, and if it was sold on execution the title would be good. * * * * He said it to Cooke and myself and others present. Cooke immediately told me to sell the premises ; I did sell, and Cooke bid them in. Before John Mattoon stated as I have testified, Cooke asked him if J ames had any title, and he replied as I have stated * * * He had before the sale stated to us that he had a life interest in'the premises, and the sale was made with the understanding - that it was subject to that life interest.” No question exists in the case as to this life interest, as John' died in 1859. This evidence was accepted by the referee as credible, for he finds and certifies in favor of its truthfulness.
But notwithstanding the decision of the court of appeals to the effect that this evidence, standing unrebutted and unexplained, “ would, require ” a finding that it was made with a view to influence the action of bidders, yet the referee has found, without any qualifying proof, that Cooke was not induced or influenced to bid thereby. So he holds as regards this branch of the case, that there was no estoppel. His finding in this regard seems very palpably erroneous. The evidence was clear, uncontradicted and abundant to establish an estoppel against John Mattoon (except as to his *113life interest), and all persons claiming title under him; for the estoppel would be equally effectual against his heirs and subsequent grantees. Munroe v. Parkhurst, 9 Wend. 209; Mattoon v. Young, 45 N. Y. 702; Wood v. Seely, 32 id. 116. But this point cannot avail the defendant here, as he has taken no exception to the findings of the referee. The defendant has not appealed; and as regards this branch of the case, he must be deemed to have acquiesced in the decision as rendered.
The case will now be considered on the question of estoppel, based on what occurred on a subsequent occasion, when one Willard made a purchase, and took a conveyance of the premises.
It appears that Cooke assigned his sheriff’s certificate of sale to Isaac C. Sherwin, and the sheriff’s deed was executed to him. Sherwin took possession thereunder, claiming as absohite owner. Subsequently and in 1852, a sale was in contemplation by Sherwin to Willard. The latter refused to purchase until he could learn from John Mattoon what interest he had, if any, in the premises. Thereupon Willard and his wife, with Sherwin, had an interview with Mattoon, who, in answer to questions put to him concerning the propety, stated, that if they, Willard and wife, bought the place of Sherwin the title would be good. He spoke about the agreement between himself and his son James, and said he had no rights or interest except his rents ; that it would be all right if the conditions of the agreement were complied with; that he had no interest after he died if every thing was kept up according to the writing. It also appears that the original agreement was then produced and was read over. Within a few days after this interview Willard completed the purchase and took a conveyance from Sherwin. The referee found that Willard relied upon such declarations of John Mattoon, and was induced thereby to purchase the premises and paid Sherwin the full value thereof, and as matter of law he held that such statements and assurances so made to Willard created an estoppel in favor of the defendant, who succeeded to Willard’s title against the title set up by the heirs at law of John Mattoon.
Laying out of view the fact that the' agreement between John Mattoon and his son James was produced and read over at the time, and there can be no question, I think, but that the conclusions of the referee were eminently right. Willard was negotiating with Sherwin for the purchase of the premises. Understanding *114that Mattoon might have some claim thereto he refused to close the purchase until he could learn how the fact was from Mattoon himself ; thereupon he sought out the latter and interrogated him on the subject. The latter, well knowing of his intended purchase, and, of course, understanding his object in making inquiry, assured him that if he should make the purchase from Sherwin he would obtain good title; that he (Mattoon) had no right or interest in the property except his rents — in substance, that all his rights therein would terminate on his decease. Thereupon, and relying upon those assurances he closed the purchase and paid the grantor the full value of the premises. In this view the case presents every element necessary to an estoppel in pais j and the well-settled rule of law, based on considerations of high morality and manifest justice, may be invoked to protect the title of the purchaser against all claims on the part of the person giving the assurances, except such as he then set up and asserted. Plumb v. Cattaraugus Co. Mut. Ins. Co., 18 N. Y. 392, 394; Brown v. Bowen, 30 id. 519; Favill v. Roberts, 50 id. 222; Maloney v. Horan, 53 Barb. 29, 40; Wood v. Seely, 32 N. Y. 105, 112; Muller v. Pondir, 55 id. 335. The cases cited are but few of the many in the books which, in my judgment, fully sustain the findings and conclusions of the referee on the question of estoppel.
But it is insisted that the doctrine of estoppel in pais fails in this case, for the reason that the paper which established the rights of John Mattoon, as between him and James, was present at the interview above alluded to,, and was read over in Willard’s presence; hence, that the latter must have known the precise extent of John Mattoon’s rights, and could not, therefore, have relied on the oral statements, except as they were qualified or explained by the instrument itself.
The evidence shows that Mattoon, in the conversation, mentioned over the provisions as to the cow, horse, house, etc., and alluded to the payments to be made in butter and sugar, in the nature of rent; and in this connection, referred to the paper which was then read over. Now, if it must be assumed that Willard understood perfectly all the terms and conditions of the instrument— comprehended its entire legal effect — then, of course, the doctrine of estoppel in pais could have no application; for a party cannot be misled to his prejudice when he knows the truth as fully as the party sought to be estopped. Calkins v. Bl. & Roch. Nat. *115Gas L. Co., 1 N. Y. Sup. 546. In such case, he would have purchased with full knowledge and understanding of all the facts; hence could not have been misled. But is it clearly proved that Willard understood, fully comprehended, the terms and legal effect of the instrument? True, it was read over in his presence, but, as would seem from the evidence, rather with a view to the provisions particularly alluded to by Mattoon, all which would terminate with his life, than to determine the estate thereby conveyed; which estate he asserted to be absolute in James on his decease; that James had the fee, subject only to certain rights held by John, the father, during life, was distinctly asserted by the latter, and seems to have been accepted as a fact by all; and the instrument was probably referred to in order to obtain a full understanding as to those rights belonging to John. The paper was not one to be readily comprehended. It was not in the usual simple form of a conveyance, but was intricate in language as well as complicated with various provisions. To understand it careful study was needful. It was evidently drawn by a person unaccustomed to the preparation of legal instruments. Its provisions and the qualifications of the grant are thrown in without order or definiteness. It lacks perspicuity to a degree that requires analysis and arrangement in order to comprehend it; and even then what the parties in fact intended will remain somewhat in obscurity. Therefore it might well be that one educated in construing such instruments might have heard it read without comprehending its legal significance. Should, then, every one whose attention had been briefly called to its provisions be held to a full understanding of it according to its exact legal import, and that, too, when declared to have a different meaning and effect in some particulars by one interested to give it a correct construction? More especially should the party be held to such knowledge in view of the additional fact that its examination was probably induced in order to obtain an understanding of certain provisions, other than the clause, as to which the mistaken construction was asserted? On the other hand, it seems to me that, under the circumstances attending this case, it would be far more reasonable to hold that there was a want of knowledge on the part of the purchaser of the import and legal effect of the paper; and to require that John Mattoon be held to his deliberate and unqualified assertion that the former would obtain good title in case he should consummate the purchase.
*116It seems impossible that Willard understood that he would obtain by his purchase from Sherwin only such interest as the instrument, according to its exact legal construction, granted to James, to wit, but a qualified right of occujDancy for a very few years at most. The payment by him of the full value of the property shows quite conclusively, I think, that he did not understand the paper; but relied on the assertions of John Mattoon, as to the estate he proposed to obtain. And he had a right to rely on those assurances. As was said in Favill v. Roberts, 50 N. Y. 222-225, he had a right to presume that the party knew the situation of his own title.
It is quite apparent, I think, that Willard remained ignorant of the legal effect of the instrument; that he did not know or understand that the grant of the premises in controversy to James gave him but a qualified interest therein during the life of John, and for one year thereafter. Admit that John did not intend to deceive Willard, audit is quite manifest that all the parties were under misapprehension as to the legal import of the instrument. Sherwin, who was present at the interview between John and Willard, swears that he had never heard of any claim by John on his heirs. John asserted that he had none, except such as would terminate on his decease; and further assured Willard that if he should make the purchase, he would obtain good title; and Willard then made the purchase, and paid the full value of the property. But, if all were under mistake, that fact would not relieve the case from the effect of the estoppel here urged. Favill v. Roberts, 50 N. Y. 226; Tilton v. Nelson, 27 Barb. 595.
Now, if Willard, in point of fact, remained ignorant of the legal effect of the instrument, then the case is the same on this question of estoppel as if the paper had not been read over in his presence. The referee has so found in effect; for he has found as a fact that Willard relied upon the declarations of John, and was induced thereby to purchase, and did purchase the premises, and paid the full value thereof. I think this finding right. I am of the opinion that it is well supported by the evidence. If so, then the estoppel was established, and it may be insisted on against the heirs at law of John. Mattoon v. Young, 45 N. Y. 702; Wood v. Seeley, 32 id. 116.
It follows, if the above conclusions be sound, that the judgment directed by the referee was right, and should be affirmed.